Citation Nr: 9904207	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-13 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995, rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles California.  

At a viedeo conference hearing before the undersigned in 
November 1998, the veteran made statements that could be 
construed as raising a claim for service connection for liver 
disease.  This issue has not been adjudicated by the RO, and 
the Board does not have jurisdiction over it.  Shockley v. 
West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement); see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. 
App. Dec. 3, 1998).



FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran has residuals of a head injury, including hearing 
loss related to his active service. 

2.  The RO denied service connection for residuals of a right 
arm and shoulder injury in October 1980.  The veteran 
expressed disagreement with the rating decision and was 
issued a statement of the case in August 1981.  He did not 
perfect his appeal by filing a substantive appeal.

3.  Additional evidence submitted since the RO's October 1980 
denial of entitlement to service connection for residuals of 
an injury to the right upper extremity is probative of the 
specified basis for the prior denial.  



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury, to include hearing loss, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The decision of the RO in October 1980, denying the 
veteran's claim of entitlement to service connection for 
residuals of an injury to the right upper extremity, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1998).

3.  The veteran has presented new and material evidence to 
reopen his claim for service connection for residuals of an 
injury to the right upper extremity.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of
a Head Injury, Including Hearing Loss. 

The threshold question to be answered with regard to this 
matter is whether the veteran has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail and the Board has no duty to 
further assist him with the development of his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under the provisions of 38 C.F.R. § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain...will permit service 
connection of arthritis..., first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The definition of hearing loss disability is contained in the 
provisions of 38 C.F.R. § 3.385 (1998).  Under the provisions 
of 38 C.F.R. § 3.385, hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when  the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.

In the instant case, the veteran contends that he should be 
granted service connection for residuals of a head injury, 
including hearing loss.  He is competent to report that he 
sustained an injury to the head, including hearing loss, when 
involved in a train accident in service.  The service medical 
records also support this history.

There is also competent evidence of current disability.  This 
evidence is in the form of VA medical records showing that he 
has hearing loss.

There is no competent evidence of a nexus between a current 
disability and a disease or injury in service.  The veteran 
has testified that he had continuing hearing loss since the 
train accident during service.  The veteran is competent to 
report such a continuity of symptomatology. However, he is 
not competent to relate these symptoms to a current 
disability.  Savage v. Gober.  Hearing loss for VA purposes 
is strictly defined on the basis of testing results.  38 
C.F.R. § 3.385.  The veteran could not say that he had 
hearing loss, in the absence of testing, which met the 
requirements of § 3.385, or that the hearing loss he 
experienced after service is related to the hearing loss 
recently diagnosed.

There is no medical opinion of record attributing any current 
disability of the head, to include hearing loss, to the 
veteran's active service.  As noted above, generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The medical evidence of record 
reflects documentation of high frequency hearing loss in the 
1990's, many years following service discharge.  When the 
veteran was accorded a general medical examination by VA in 
January 1995, there was no diagnosis of any disability 
involving the head, to include hearing loss.  Thus, since the 
veteran has not presented competent medical evidence of a 
nexus between any current disability of the head, to include 
hearing loss, after service, his claim for this disorder must 
be denied as not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.


Whether New and Material Evidence has been Submitted

The veteran is seeking service connection for a previously 
denied claim of service connection for a disability involving 
the right upper extremity.  In general, under pertinent law 
and regulations, service connection requires evidence that a 
disease or disorder was either incurred in or aggravated by 
service, or that the disease or disorder is otherwise 
attributable to service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for disease 
which was diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.203; Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran has petitioned to reopen a previously denied 
claim of service connection for residuals of an injury to the 
right upper extremity.  The Board notes initially that the 
claim of entitlement to service connection for residuals of 
an injury to the right upper extremity was denied by the RO 
in October 1980.  The veteran expressed disagreement with the 
decision, and was issued a statement of the case in 
August 1981.  However, the veteran did not file a substantive 
appeal following receipt of the statement of the case.  
Accordingly, that decision is now final.  38 U.S.C.A. § 7104 
(West 1991); Fenderson v. West, 96-947 (U.S. Vet. App. Jan. 
20, 1999); 38 C.F.R. § 20.1100 (1998).

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present appeal, the last 
final disallowance of the claim in question is the RO's 
decision in 1980.  Therefore, the Board must review, in light 
of the applicable law and regulations and the Court cases 
regarding finality, the additional evidence submitted since 
the RO's 1980 decision denying the veteran's claim.  

If new and material evidence is presented and secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
The Court explained in Colvin that "new evidence" is evidence 
that is not "merely cumulative" of other evidence of record.  
Id.  The Court has also explained that evidence is "material" 
where it, first, is "relevant and probative of the issue at 
hand" and second, where it is of "sufficient weight or 
significance that there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Sklar v. Brown, 
5 Vet. App. 140, 145 (1993); Cox v. Brown, 5 Vet. App. 95, 98 
(1993); and Colvin, 1 Vet. App. at 174.  If the Board 
determines that the evidence is "new and material" it must 
reopen the claim and perform the second step in the two-step 
analysis, evaluating the merits of the claim in view of all 
the evidence, both new and all.  Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992).

Recently, the United States Court of Appeals for the Federal 
Circuit, invalidated the requirement that, in order to be 
material, evidence present a reasonable possibility of 
changing the outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  The Federal Circuit held that to be material the 
evidence need only "be so significant that it must be 
considered in order to fairly decide the merits on the 
claim."  Id; see also Fossie v. West, 12 Vet. App. 1 (1998).  

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in the 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new or material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g., the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

This presumption of credibility is made only for the purpose 
of determining whether the case should be reopened.  If the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows reopening, the Board, having accepted provisionally 
for reopening purposes the credibility of new evidence, then 
must determine, as a question of fact, both the weight and 
credibility of the new evidence in the context of all the 
evidence, both new and old.  Justus, 3 Vet. App. at 512-13.

Evidence of Record in October 1980.

Review of the service medical records reflects the presence 
of copies of daily sick reports indicating the veteran was 
hospitalized in January 1945 after having been injured in a 
train accident.  The admission diagnoses were possible 
fractured skull and possible fractured right arm.  He was 
discharged from the hospital in early February 1945 with no 
diagnosis given.  His report of separation reflects that he 
was discharged for the convenience of the Government because 
of demobilization.  There was no indication of any disability 
in the report.. 

Also of record were reports of VA outpatient visits dating 
from 1979, a time many years following the veteran's service 
discharge.  On one occasion in December 1979 he was seen for 
complaint of pain of the right arm of one-week duration.  The 
impression was myofascitis of the right scapular region.  

At the time of another visit in February 1980, he continued 
to have recurrent pain over the right shoulder area.  He 
reported the condition had been present for many years.  The 
examiner expressed the opinion that he or she believed the 
symptoms were "probably" secondary to cervical spondylosis.  

The RO denied the claim in October 1980 on the basis that the 
diagnosis shown in service of "possible skull and fracture 
of the right arm" were not confirmed by the available 
service records.  It was also noted that there was no 
evidence of continuity of medical treatment since 1945, to 
establish service connection for the currently diagnosed 
cervical spondylosis.  


Evidence Submitted to Reopen the Claim.

Evidence received subsequent to the 1980 rating determination 
includes VA medical records dated in 1995, a letter from the 
veteran's brother dated in 1996, and a letter from the 
veteran's sister dated in 1996.

The VA medical records include the report of a January 1995 
orthopedic examination of the veteran in which he stated that 
he was involved in a train wreck during service.  He reported 
that his right upper extremity was swollen as a result of the 
accident, and he claimed he was hospitalized for a possible 
fracture of the radius.  Accordingly, complaints included 
constant shoulder pain.  X-ray studies of the right shoulder 
showed degenerative arthritic changes.  The examination 
impressions were cervical spine spondylosis without evidence 
of nerve root impingement and right shoulder pain with 
acromioclavicular joint arthritis.  

The lay affidavit from the veteran's brother is dated 
March 26, 1996.  The individual recalled that the veteran was 
involved in a train accident in service.  He reported that 
the veteran sustained a head concussion, sustained a shoulder 
dislocation, and had one of his ears nearly cut off.  The 
brother stated that the veteran had complained persistently 
at intervals ever since.

The veteran's sister stated in an April 1996 affidavit that 
the veteran had sustained a head concussion, sustained a 
shoulder dislocation, and had had one of his ears nearly 
severed.  She recalled that he had endured and suffered 
continuously since the traumatic train accident.  

The medical evidence related to treatment and evaluation for 
problems many years following service discharge.  It is not 
material, as it fails to relate any current disability of the 
right upper extremity to any disease or injury during active 
service.  See Cox v. Brown, 5 Vet. App. 95 (1993) (treatment 
records created years after service that do not indicate that 
the disorder is service connected cannot constitute new and 
material evidence).

The RO denied service connection for the claimed disability 
in October 1980, essentially on the basis that there was no 
medical evidence of residuals of the injury in service, and 
no medical evidence showing a continuity of treatment after 
service.  Since the RO's decision, the veteran has testified 
that he had right shoulder pain continuously since service; 
and other lay persons have submitted statements showing that 
they recalled the veteran complaining of pain continuously 
since service.  Subsequent to the RO's October 1980 decision, 
the United States Court of Veterans Appeals (Court) has held 
that lay persons are competent to report a continuity of 
symptomatology under the provisions of 38 C.F.R. § 3.303(b).  
Savage v. Gober, at 496-7 (1997).

The veteran's testimony and the statements from persons who 
have known him since service are probative and are so 
significant that they must be considered in order to consider 
the claim for service connection for a disability of the 
right upper extremity.  Accordingly, this evidence is new and 
material, and the claim is reopened.



ORDER

Service connection for residuals of a head injury, to include 
hearing loss, is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of an 
injury to the right upper extremity is reopened.  



REMAND

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In Bernard, the Court held that it was prejudicial 
for the Board to reopen a previously denied claim on the 
basis of new and material evidence, and to then decide the 
claim on the merits.

Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for a disability of the right upper 
extremity on the merits, and determine 
whether the claim is well grounded.

2.  If the RO determines that the claim 
is well grounded, it should request that 
the veteran furnish information as to any 
treatment he has received since service 
for a disability of the right upper 
extremity.  The RO should then take all 
necessary steps to obtain those records 
not already part of the claims folder, 
and associate them with that folder.

3.  Then, if the claim has been found to 
be well grounded, the veteran should be 
afforded an appropriate examination in 
order to determine the etiology of any 
current disability of the right upper 
extremity.  The veteran should be advised 
that such an examination is necessary to 
adjudicate his claim, and that a failure 
to report for the examination could 
result in the denial of his claim.  38 
C.F.R. § 3.655 (1998).  The examiner 
should review the claims folder prior to 
completing the examination.  The examiner 
should express an opinion as to whether 
any current disability of the right upper 
extremity is, as likely as not, related 
to the train accident or other incident 
of service.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case that 
considers the veteran's claim for service 
connection on the merits.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

